DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 10/30/2020 has been considered and entered into the record.  The limitations of claim 2 have been incorporated into claim 1, thereby overcoming the previous anticipatory rejection of claim 1.  Claim 2 has been canceled.  The previous indefinite rejections are withdrawn due to their amendment.  Claims 1 and 3–14 are examined below.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3–14 are rejected under 35 U.S.C. 103 as being unpatentable over Hata.
Hata teaches an expansion device comprising a film of aligned carbon nanotubes, wherein the film is stretched over an intermediate layer, or spacer, containing gaps.  Hata abstract, description, Fig. 3h.  The intermediate layer in turn attaches the nanotube film layer with an underlying, first flexible substrate layer 2.  Id. description.  A second set of substrates 16 overlay the aligned carbon nanotube film, with its first and second surfaces, and face the film, first and second spacers 18, and a first surface of the first flexible substrate material (base) layer 12.  

    PNG
    media_image1.png
    386
    699
    media_image1.png
    Greyscale

Hata teaches that the expansion device is used to detect stretching or strain by using a base material that is stretchable in at least one direction, such as polydimethylsiloxane.  Hata description.  As shown in the Figures, the aligned nanotube film may be directly applied to the stretchable base or through the use of an intermediate layer.  See id. Figs. 3a–3h.  Accordingly, it would have been obvious to have added a second (or more) set of spacers, aligned carbon nanotube film, and second set of substrates on the opposite or second surface of the first flexible substrate layer 2 to detect strain on both sides of the expansion device, thereby forming the laminates of claims 11 and 12.  As shown above, Hata further teaches the claimed “second base material comprising a third base material surface facing the second sheet surface” 16 and a third base material 19, such that the second base material 16 may serve as a “spacer.”
The stretchable substrate is preferably uniform in thickness (i.e., smooth) in order to accurately measure strain.  Id. description.  Therefore, the surface roughness of the stretchable substrates is a result-effective variable affecting the quality of strain measurement.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed surface roughness, it would have been  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).    


Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. 
Applicant argues that Hata fails to teach the required second spacer on the second base material surface opposite the first base material surface or that the carbon nanotube structures are laminated.  Hata teaches that the expansion device is used to detect stretching or strain by using a base material that is stretchable in at least one direction, such as polydimethylsiloxane.  Hata description.  As shown in the Figures, the aligned nanotube film may be directly applied to the stretchable base or through the use of an intermediate layer.  See id. Figs. 3a–3h.  Accordingly, it would have been obvious to have added a second (or more) set of spacers, aligned carbon nanotube film, and second set of substrates on the opposite or second surface of the first flexible substrate layer 2 to detect strain on both sides of the expansion device, thereby forming the laminates of claims 11 and 12.  The substrates, nanotube film, and spacer of the Hata expansion device are all attached together to form one component as stated by Applicant.  In the same way, carbon nanotube sheet, base materials, and spacers of the sheet structure(s) are laminated together to form a single component.  Accordingly, the expansion device of Hata like the claimed sheet structure(s) of the instant claims are one finally formed component.  Therefore, the Hata expansion device meets the required structure of the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786